




Exhibit 10.13


CUSTODIAL AGREEMENT
THIS CUSTODIAL AGREEMENT (the “Agreement”), dated as of October 30, 2014, by and
among ACAS FUNDING II, LLC, a Delaware limited liability company (the
“Borrower”), AMERICAN CAPITAL LEVERAGED FINANCE MANAGEMENT, LLC, a Delaware
limited liability company (the “Manager”), DEUTSCHE BANK AG, NEW YORK BRANCH
(the “Administrative Agent”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, a
New York banking corporation, not in its individual capacity but solely as
custodian and securities intermediary (the “Custodian”).
W I T N E S S E T H:
WHEREAS, the Borrower has entered into a credit agreement with the
Administrative Agent, in such capacity and in its capacity as a Lender, and each
other Lender party thereto from time to time (as amended, the “Credit
Agreement”) and a security agreement with the Administrative Agent (as amended,
the “Security Agreement”), each dated as of the date hereof (all terms defined
in the Credit Agreement or the Security Agreement and not otherwise defined in
this Agreement, as used herein, have the respective meanings provided for
therein);
WHEREAS, pursuant to the Security Agreement, the Borrower granted to the
Administrative Agent for the benefit of itself and the Lenders a continuing
first priority security interest in all right, title and interest of the
Borrower in, to and under all of the property specified in Section 2(a) of the
Security Agreement, including the Accounts (as defined below), whether now owned
or existing or hereafter acquired or arising and regardless of where located
(collectively, the “Pledged Property”);
WHEREAS, each of the Borrower and the Administrative Agent desires to have the
Custodian perform certain duties and provide such additional services as the
Administrative Agent may from time to time request, in respect of the Pledged
Property, consistent with the terms of this Agreement; and
WHEREAS, the Custodian has the capacity to provide the services required hereby
and is willing to perform such services for the Borrower and the Administrative
Agent on the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
Section 1.    Appointment and Duties of the Custodian.

1



--------------------------------------------------------------------------------






(a)    The Borrower and the Administrative Agent each hereby appoints Deutsche
Bank Trust Company Americas, and it hereby accepts the appointment, to act as
Custodian pursuant to the terms of this Agreement, until the termination of this
Agreement or the Custodian’s resignation or removal as custodian pursuant to
Section 11 hereof. In such capacity, the Custodian shall assist the
Administrative Agent, the Borrower and the Manager by performing certain
services and providing to the Borrower, the Manager and the Administrative Agent
certain reports and schedules, all as more particularly described below
(including Section 1 and Section 2 hereof) and in Schedule A hereto
(collectively, the “Services”), in each case in such form and content, and in
such greater detail, as may be mutually agreed upon by the parties hereto from
time to time and based upon information and data received by the Custodian
(i) from or on behalf of the Borrower, the Manager or the Administrative Agent
and (ii) with respect to any Property (as defined below). The Custodian’s duties
and authority hereunder are limited to the duties and authority specifically set
forth in this Agreement and no implied or inferred obligations of any kind shall
be read into this Agreement, against or on the part of the Custodian. By
entering into, or performing its duties under, this Agreement, the Custodian
shall not be deemed to assume any obligations or liabilities of the
Administrative Agent, the Borrower or the Manager under any agreement to which
any of them is a party, and nothing herein contained shall be deemed to release,
terminate, discharge, limit, reduce, diminish, modify, amend or otherwise alter
in any respect the duties, obligations or liabilities of the Administrative
Agent, the Borrower or of the Manager under or pursuant to any other agreement.
 

(b)    The Borrower hereby employs the Custodian as custodian of all Pledged
Property of the Borrower which is delivered to the Custodian pursuant to the
terms and conditions set forth herein (collectively, the “Property”). For
purposes of this Agreement, “delivery” of Property shall include (i) the
acquisition of a Security Entitlement with respect thereto and (ii) any other
form of delivery set forth in the Credit Agreement or the Security Agreement.
Without limitation, the Property shall include (i) stocks and other equity
interests of every type, evidences of indebtedness, other instruments
representing same or rights or obligations to receive, purchase, deliver or sell
same and other non‑cash investment property of the Borrower (“Securities”),
(ii) cash and other funds from whatever source and in whatever currency (“Cash”)
and (iii) Assignment Agreements, promissory notes and other agreements and
supporting documentation relating to Bank Loans and other General Intangibles.
The Custodian shall not be responsible for any Pledged Property of the Borrower
held or received by the Borrower or others and not delivered to the Custodian.


The Custodian agrees to establish and maintain, in its capacity as Securities
Intermediary pursuant to Section 2 hereof, the Custodial Account, account number
AC14B3.1 (together with any sub‑accounts thereof, the “Custodial Account”). Any
and all Property consisting of Securities or negotiable Instruments from time to
time received and accepted by the Custodian for the account of the Borrower
shall be credited to the Custodial Account. The Custodian agrees to establish
and maintain on its books, in its capacity as Bank (as that term is defined in
the UCC) pursuant to Section 2 hereof, the Cash Collateral Account, account
number AC14B3.2 (together with any sub‑accounts thereof, the “Cash Collateral
Account”). Any and all Property consisting of Cash from time to time received
and accepted by the Custodian for the account of the Borrower

2



--------------------------------------------------------------------------------






shall be credited to the Cash Collateral Account. The Custodian shall also
establish and maintain a Revolving Loan Collateral Account, account number:
AC14B3.3 (the “Revolving Loan Collateral Account”) consisting of Cash, and the
following sub-accounts of the Cash Collateral Account: (i) Principal Collections
Sub-account, account number: AC14B3.4, (ii) Interest Collections Sub-account,
account number: AC14B3.5 and also may, with the consent of the Administrative
Agent, establish and maintain one or more additional account(s) or
sub‑account(s) on its books in the name of the Borrower as it deems necessary or
desirable for administrative purposes with respect to the Property held by the
Custodian for the benefit of the Borrower. The Custodian may, with the written
consent of the Administrative Agent, appoint one or more sub‑custodian(s) as it
deems necessary or desirable who shall by reason of such appointment be entitled
to the same protections and immunities as provided to the Custodian hereunder.
The Custodial Account, the Cash Collateral Account, the Revolving Loan
Collateral Account and any additional accounts or sub‑accounts established by
the Custodian pursuant to Section 2 hereof are herein, collectively, referred to
as the “Accounts.” Each of the Accounts shall be a non‑interest bearing account
and identified on the Custodian’s books and records as having been pledged by
the Borrower to Deutsche Bank AG, New York Branch, as administrative agent under
the Credit Agreement. Cash in any Account shall be invested in accordance with
Section 9 hereof.
(c)    The Custodian shall hold, keep safe and protect (i) as custodian for all
Property not credited to the Accounts and (ii) as custodian for the Accounts, in
each case under the foregoing clauses (i) and (ii) on behalf of and for the
benefit of the Borrower and the Administrative Agent, all Property and to the
extent such Property constitutes Financial Assets, shall maintain those
Financial Assets as Security Entitlements in favor of the Borrower; provided,
however, that with respect to any non‑negotiable Instruments (including
promissory notes) delivered to the Custodian thereunder, the Custodian shall
hold the same exclusively as agent and bailee of the Administrative Agent. The
Custodian will collect all interest and dividends and all other income and
payments, whether paid in cash or in kind, on the Property, as the same become
payable and credit the same to the related Account.
(d)    The Borrower and the Manager shall cooperate with the Custodian in
connection with the Services to be performed by it, including in respect of the
calculations relating to periodic reports or as otherwise reasonably requested
hereunder. Upon reasonable request by the Custodian, each of the Borrower and
the Manager further agrees to provide the Custodian from time to time during the
term of this Agreement, on a timely basis, any information in its possession
relating to the Property and any proposed purchases, sales or other dispositions
thereof as to enable the Custodian to perform its duties hereunder. Without
limiting the generality of the foregoing, each of the Borrower and the Manager
shall supply in a timely fashion any information maintained by it that the
Custodian may from time to time reasonably request with respect to the Property,
reasonably need to complete the reports required to be prepared by the Custodian
hereunder or reasonably require to permit the Custodian to otherwise perform its
obligations hereunder.
(e)    At the request of the Administrative Agent, the Borrower or the Manager
shall review the contents of all reports, instructions and statements prepared
by the Custodian in accordance with this Agreement. To the extent any of the
information in such reports, instructions or statements conflicts with data or
calculations in the records of the Borrower or the Manager, the

3



--------------------------------------------------------------------------------






Borrower or the Manager shall use reasonable efforts to notify the Custodian and
the Administrative Agent of such discrepancy and assist the Custodian in
reconciling such discrepancy.
(f)    If, in performing its duties under this Agreement, the Custodian is
required to decide between alternative courses of action, the Custodian may
request written instructions (or verbal instructions, followed by written
confirmation) from the Administrative Agent as to the course of action desired
by it. If the Custodian does not receive such instructions within two Business
Days after it has requested them, the Custodian may, but shall be under no duty
to, take or refrain from taking any particular courses of action; provided that
the Custodian as promptly as possible notifies the Administrative Agent which
course of action, if any, it has decided to take. The Custodian shall act in
accordance with instructions received from the Administrative Agent after such
two Business Days except (so long as it has provided the notice set forth in the
prior sentence) to the extent it has already taken, or committed itself to take,
action inconsistent with such instructions.
(g)    The Custodian shall cooperate with the auditors or independent certified
public accountants appointed by the Borrower or the Manager on behalf of the
Borrower, and with agents of the Manager that the Manager has notified the
Custodian have authority to act on the Manager’s or the Borrower’s behalf, and
shall provide information in the possession of the Custodian necessary for
auditing by the auditors or independent certified public accountants of the
financial statements.
Section 2.    Custodian as Securities Intermediary and Depositary Bank.
(a)    The Custodian also is hereby appointed and shall serve as Securities
Intermediary with respect to the Custodial Account and as Bank with respect to
the Cash Collateral Account. With specific reference to this Section 2, all
capitalized terms used and not defined elsewhere shall have the meanings
assigned to such terms in the UCC. The Security Entitlements and all Financial
Assets credited to the Custodial Account, including without limitation all
Securities, Fund Investments, Financial Assets, Investment Property and other
Property from time to time deposited in or credited to such Account and all
proceeds thereof held from time to time in the Custodial Account will continue
to be held for the Borrower by the Custodian as Securities Intermediary and all
Cash credited to the Cash Collateral Account will be continue to be held for the
Borrower by the Custodian as Bank. Upon the termination of this Agreement, the
Administrative Agent shall inform the Custodian of such termination.
(b)    With respect to any portion of the Property, the Custodian agrees that:
(i)    it will comply with (A) any Entitlement Order originated by the
Administrative Agent relating to the Custodial Account or any Financial Asset
credited thereto, (B) any instruction originated by the Administrative Agent
directing the disposition of Cash on deposit in the Cash Collateral Account and
(C) any other instruction from the Administrative Agent in respect of the
Accounts or the Property, in each case without further consent by the Borrower
or any other Person. The Borrower consents and agrees to the foregoing;

4



--------------------------------------------------------------------------------






(ii)    except as provided in subsection (h) below, all Property held by the
Custodian for the Borrower, whether in the Accounts or otherwise, shall be
subject to the exclusive custody and control of the Custodian as directed by the
Administrative Agent, and the Administrative Agent shall have sole authority to
direct the Custodian with respect thereto; and
(iii)    it will promptly notify the Administrative Agent, the Manager and the
Borrower upon receipt of written notice that any other Person claims that it has
a property interest in any Property held by the Custodian pursuant to this
Agreement (whether in the Accounts or otherwise) other than the Administrative
Agent.
(c)    The Custodian hereby confirms that (i) the Custodial Account is a
Securities Account, (ii) the Custodian is acting as a Securities Intermediary in
respect of the Custodial Account, (iii) any portion of the Property capable of
being credited to the Custodial Account shall be promptly credited by the
Custodian to such Account, (iv) all Securities and other Property underlying any
Financial Assets credited to the Custodial Account (other than Cash) shall be
registered in the name of the Custodian, endorsed to the Custodian in blank or
credited to another Securities Account maintained in the name of the Custodian,
(v) all Cash shall be credited to the Cash Collateral Account, (vi) the Borrower
is the Bank’s Customer with respect to the Cash Collateral Account, (vii) the
Cash Collateral Account is a Deposit Account, (viii) the Custodian is a Bank and
is acting in such capacity in respect of the Cash Collateral Account and
(ix) neither the Cash Collateral Account nor any Cash at any time held therein
or credited thereto is or will be evidenced by any Instrument or constitutes or
will constitute Investment Property.
(d)    In the event that the Custodian has or subsequently obtains by agreement,
operation of law or otherwise a security interest in any Property, Account or
other Financial Asset or Security Entitlement credited to any Account, the
Custodian hereby agrees that such security interest shall be subordinate to the
security interest of the Administrative Agent on behalf of itself and the
Lenders. The Property credited to any Account will not be subject to deduction,
set‑off, banker’s lien, or any other right in favor of any Person other than the
Borrower in the case of the Accounts; provided that the Custodian may deduct
from any Account amounts which were previously credited if notified that that a
deposit was not cleared by reason of insufficient funds.
(e)    There are no other agreements entered into by the Custodian, acting in
its capacities as Bank or Securities Intermediary, and the Custodian agrees that
it will not enter into any agreement with any other Person with respect to any
Account (unless agreed to in writing by the Administrative Agent and the
Borrower). In the event of any conflict between this Agreement (or any provision
hereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail, except that in the event of any conflict
between this Agreement and the Credit Agreement or the Security Agreement, in
each case including any annexes, schedules and exhibits thereto, the Credit
Agreement or the Security Agreement, as applicable, shall prevail.
(f)    The obligations of the Custodian hereunder shall continue until the
Administrative Agent has determined that the Release Conditions have been
satisfied and notified the Custodian of such event in writing.

5



--------------------------------------------------------------------------------






(g)    The State of New York shall be the “securities intermediary’s
jurisdiction” in respect of the Custodial Account for purposes of
Section 8‑110(e) of the UCC, and the “bank’s jurisdiction” in respect of the
Cash Collateral Account for purposes of Section 9‑304 of the UCC.
(h)    The Custodian shall make distributions and payments from Cash and
Financial Assets credited to or on deposit in the Accounts, in each case based
on the written instructions of the Administrative Agent (which written
instructions the Administrative Agent shall provide to the Custodian in
accordance with Section 8 hereof). The Custodian shall settle all purchases,
sales or other dispositions of Property for the Borrower, in each case based on
the written instructions of the Administrative Agent (which written instructions
the Administrative Agent shall provide to the Custodian in accordance with
Section 8 hereof). Following the delivery of a Notice of Exclusive Control, the
Custodian shall not comply with any instructions of the Borrower (or the Manager
on behalf of the Borrower) and shall comply only with the entitlement orders and
other instructions of the Administrative Agent without the further consent of
the Borrower, the Manager or any other person or entity. A “Notice of Exclusive
Control” shall mean a written notice that an Event of Default has occurred and
is continuing and the Secured Parties will exercise exclusive control over the
Collateral Accounts substantially in the form of Exhibit A attached hereto.
(i)    If the Custodian receives written instructions pursuant to subsection (h)
above by 2:00 p.m. (New York time), on any Business Day, the Custodian shall use
its reasonable efforts to make such distributions or payments or settle such
purchases and sales as specified in such written instructions on the same
Business Day. Any instruction received after 2:00 p.m. (New York time), shall be
considered received on the next Business Day.
(j)    None of the Custodian or any director, officer, employee or agent of the
Custodian shall be under any liability to the Borrower or the Manager for any
action taken, or not taken, in good faith pursuant to this Agreement, or for
errors in judgment; provided, however, that this provision shall not protect the
Custodian against any liability to such Persons which would otherwise be imposed
by reason of the Custodian’s criminal conduct, fraud, willful misconduct, bad
faith or gross negligence in the performance of its obligations or duties
hereunder. The Custodian and any director, officer, employee or agent of the
Custodian may rely in good faith on any document of any kind which, on its face,
is properly executed and submitted by any Authorized Person respecting any
matters arising hereunder. The Custodian shall be under no duty to inquire into
or investigate the validity, accuracy or content of such document. An
“Authorized Person” shall mean individuals whose names and specimen signatures
have been provided to the Custodian by the Administrative Agent in a written
notice specifying that such individuals are authorized to deliver instructions
to the Custodian and any limitations on such authority.
(k)    The parties hereto agree that each item of Property (whether Investment
Property, a Financial Asset, a Security, an Instrument or otherwise) credited to
the Custodial Account shall be treated as a Financial Asset.
Section 3.    Compensation and Expenses.

6



--------------------------------------------------------------------------------






The Custodian shall be entitled to receive, and the Borrower shall pay, on a
quarterly basis, as compensation for the services rendered hereunder the fee
amounts as set forth in a separate fee letter in connection herewith from the
Cash Collateral Account. In addition, the Borrower shall reimburse the Custodian
for all reasonable and documented out of pocket expenses incurred by it in the
course of performing its obligations hereunder as set forth in such fee letter
and indemnity amounts (collectively, “Custodian Expenses”) in each case as
Administrative Expenses on a first priority basis before other Administrative
Expenses and prior to making any distributions or payments to the Equity Owner
or payments to the Manager, in accordance with Sections 4.01(g)(ii) and 6.02(d)
of the Credit Agreement. Upon prior written notice to the Borrower and the
Manager (which may be by facsimile), the Custodian shall be entitled to withdraw
Custodian Expenses owing to it from the amounts on deposit in the Cash
Collateral Account. Custodian Expenses shall include the reasonable and
documented compensation and expenses, disbursements and advances of the
Custodian’s agents, counsel, accountants and experts. The payment obligations to
the Custodian pursuant to this Section 3 shall survive the termination of this
Agreement and any earlier resignation or removal of the Custodian but only to
the extent of amounts incurred prior to such termination, resignation or
removal.
Section 4.    Limitation of Responsibility of the Custodian and the
Administrative Agent; Indemnifications.
(a)    Neither the Custodian nor the Administrative Agent shall have
responsibility under this Agreement other than to render the Services expressly
called for hereunder in good faith and without committing fraud or engaging in
criminal conduct, willful misconduct or gross negligence.
(b)    Neither the Custodian nor the Administrative Agent shall incur liability
to anyone in acting upon any signature, instrument, statement, notice,
resolution, request, direction, consent, order, certificate, report, opinion,
bond or other document or paper reasonably believed by it to be genuine and
reasonably believed by it to be signed by an Authorized Person.
(c)    The Custodian may exercise any of its rights or powers hereunder or
perform any of its duties hereunder either directly or by or through agents or
attorneys and shall not be responsible for any misconduct or negligence on the
part of any agent or attorney appointed hereunder with due care by it in good
faith; provided, however, such appointment shall not release the Custodian from
its responsibility to perform its obligations hereunder.
(d)    Neither the Custodian, the Administrative Agent nor any of their
affiliates, directors, officers, shareholders, agents or employees will be
liable to the Manager, the Borrower or to any other Person (including as to the
Custodian, the Administrative Agent), except by reason of acts or omissions by
the Custodian or the Administrative Agent, as applicable, constituting criminal
conduct, fraud, bad faith, willful misconduct or gross negligence.
(e)    Neither the Custodian nor the Administrative Agent shall be liable for
the actions or omissions of the Borrower, the Manager or of any other Person
(including as to the Custodian, the Administrative Agent), and shall have no
liability for any inaccuracy or error in any

7



--------------------------------------------------------------------------------






duty performed by it that results from or is caused by inaccurate, untimely or
incomplete information or data received by it from the Borrower, the Manager or
from another Person (including as to the Custodian, the Administrative Agent).
Neither the Custodian nor the Administrative Agent shall be liable for failing
to perform or delay in performing its specified duties hereunder which result
from or are caused by a failure or delay on the part of the Borrower, the
Manager or of another Person (including as to the Custodian, the Administrative
Agent) in furnishing necessary, timely and accurate information to the Borrower
or the Manager except to the extent that any failure or delay is caused by its
own criminal conduct, fraud, bad faith, willful misconduct or gross negligence.
(f)    The Custodian may rely conclusively on any notice, certificate or other
document (including, without limitation, telecopier or electronically
transmitted instructions, documents or information) furnished to it hereunder by
an Authorized Person or otherwise by the Administrative Agent and reasonably
believed by it in good faith to be genuine. Neither the Custodian nor the
Administrative Agent shall be liable for any action taken by it in good faith
and reasonably believed by it to be within the discretion or powers conferred
upon it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action.
(g)    Neither the Custodian nor the Administrative Agent shall be bound to make
any investigation into the facts or matters stated in any certificate, report or
other document; provided, however, that if the form thereof is prescribed by
this Agreement, the Custodian or the Administrative Agent, as applicable, shall
examine the same to determine whether it conforms on its face to the
requirements hereof.
(h)    The Custodian shall not be deemed to have knowledge or notice of any
matter unless a Responsible Officer has actual knowledge of such matter or
received written notice in accordance with this Agreement. “Responsible Officer”
shall mean any officer within the corporate trust office of the Custodian (or
any successor group thereof) located at the address set forth in Section 13
hereof, including any director, vice president, assistant vice president,
associate or officer customarily performing functions similar to those performed
by the Persons who at the time shall be such officers, respectively, or to whom
any matter is referred because of his knowledge of and familiarity with the
particular subject.
(i)    Anything in this Agreement to the contrary notwithstanding, in no event
shall the Custodian or the Administrative Agent be liable for indirect,
punitive, special or consequential damages of any kind whatsoever (including,
but not limited to, lost profits) under or pursuant to this Agreement, or
arising out of or relating to the subject matter hereof, even if the Custodian
or the Administrative Agent, as applicable, has been advised of the likelihood
of such loss or damage and regardless of the form of action.
(j)    Neither the Custodian nor the Administrative Agent shall be liable or
responsible to any Person for delays or failures in performance of the Services
resulting from or caused by events or circumstances beyond the reasonable
control of the Custodian or the Administrative Agent, as applicable, including,
without limitation, the interruption, suspension or restriction of trading on or
the closure of any securities markets, power or other mechanical or

8



--------------------------------------------------------------------------------






technological failures or interruptions, computer viruses, communications
disruptions, work stoppages, natural disasters, fire, war, terrorism, riots,
rebellions, or other similar acts.
(k)    The Custodian shall not be bound to follow any amendment, modification,
supplement or waiver to any agreement related to the transactions contemplated
herein until it has received written notice of such amendment, modification,
supplement or waiver and a copy thereof from the Administrative Agent; provided,
however, that the Custodian shall not be bound by any such amendment,
modification, supplement or waiver that materially adversely affects the
liabilities or other obligations of the Custodian or adversely affects or
otherwise modifies the compensation of the Custodian unless the Custodian shall
have consented thereto. The Borrower and the Manager each agrees that it shall
provide prior written notice of any amendment, modification, supplement or
waiver to such agreements, if any, that materially adversely affects the
obligations of the Custodian or adversely affects or otherwise modifies the
compensation of the Custodian.
(l)    The Borrower shall, and hereby agrees to, indemnify, defend and hold
harmless the Custodian and its affiliates, directors, officers, shareholders,
agents and employees from any and all losses, damages, liabilities, demands,
charges, costs, expenses (including the reasonable and documented fees and
expenses of counsel and other experts) and claims of any nature in respect of,
or arising from any acts or omissions performed or omitted by the Custodian or
its affiliates, directors, officers, shareholders, agents or employees pursuant
to or in connection with the terms of this Agreement, or in the performance or
observance of the Custodian’s duties or obligations under this Agreement;
provided that such acts or omissions are in good faith and without criminal
conduct, fraud, willful misconduct or gross negligence on the part of the
Custodian.
(m)    Except to the extent expressly set forth herein (including in
Schedule A), nothing herein shall (i) obligate the Custodian to determine
independently whether any Property complies with certain criteria including,
without limitation, whether a Fund Investment is an Eligible Investment, any
such determination being based exclusively upon notification it receives from
the Borrower, the Manager or the Administrative Agent or (ii) impose or imply
any duty or obligation on the part of the Custodian to verify, investigate or
audit any such information or data, or to determine or monitor on an independent
basis whether any Obligor of a Fund Investment is in default or in compliance
with the underlying instruments governing or securing such Fund Investment, the
role of the Custodian hereunder being solely to perform only those functions as
particularly described herein (including in Schedule A, as supplemented from
time to time pursuant to a written agreement between the Custodian and the
Administrative Agent).
(n)    None of the provisions of this Agreement shall require the Custodian to
expend or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of the Services, or in the exercise of any of its
rights or powers if the Custodian shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not reasonably assured to it.
(o)    The Custodian may consult with and shall be entitled to rely on the
advice of legal counsel and independent accountants in performing its duties
hereunder and shall be protected and deemed to have acted in good faith if it
acts in accordance with such advice so long as such counsel or accountant, as
applicable, was selected with due care.

9



--------------------------------------------------------------------------------






(p)    This Section 4 shall survive the termination or assignment of this
Agreement and the resignation or removal of the Custodian.
Section 5.    Independence of the Custodian.
For all purposes of this Agreement, the Custodian shall be an independent
contractor and shall not be subject to the supervision of the Borrower or the
Manager with respect to the manner in which it accomplishes the performance of
its obligations hereunder. Unless expressly authorized by the Borrower or the
Manager, the Custodian shall have no authority to act for or represent any of
them in any way and shall not otherwise be deemed an agent of either of them.
Section 6.    No Joint Venture.
Nothing contained in this Agreement (i) shall constitute the Custodian, the
Administrative Agent, the Manager or the Borrower, respectively, as members of
any partnership, joint venture, association, syndicate, unincorporated business
or other separate entity, (ii) shall be construed to impose any liability as
such on any of them or (iii) shall be deemed to confer on any of them any
express, implied or apparent authority to incur any obligation or liability on
behalf of the others.
Section 7.    Other Activities of Custodian.
Nothing herein shall prevent the Custodian or its affiliates from engaging in
other businesses or, in its sole discretion, from acting in a similar capacity
as a custodian for any other Person or entity even though such Person or entity
may engage in business activities similar to or competitive with those of the
Borrower.
Section 8.    Agreement of Administrative Agent to Seek Borrower’s Instructions
and Consents.
Prior to, and if compliance with any instruction referred to below will not
result in, the occurrence of a Default or an Event of Default under the Credit
Agreement (including, without limitation, the failure to satisfy the conditions
set forth in Section 6.02(d) of the Credit Agreement) and consistent with
Section 4.01(g) thereof, the Administrative Agent hereby agrees with the
Borrower that it shall (A)(i) use its commercially reasonable efforts to obtain
from the Borrower or the Manager, and deliver to the Custodian, instructions in
connection with (a) making and liquidating investments pursuant to Section 1(b)
and Section 9 hereof and (b) deciding between alternative courses of action
pursuant to Section 1(f) hereof and (ii) promptly following its receipt of
instructions from the Borrower or the Manager to make distributions or payments
from the Accounts or any other dispositions of Property, direct the Custodian to
make such payments, distributions and dispositions in accordance with Section
2(h) hereof and (B) not take any actions to establish and maintain one or more
additional accounts(s) or sub accounts(s) pursuant to Section 1(b) hereof,
appoint one or more sub custodian(s) pursuant to Section 1(b) hereof or impose
or

10



--------------------------------------------------------------------------------






imply any duty on the Custodian pursuant to Section 4(m) hereof, without the
consent of the Borrower.
Section 9.    Investment of Cash in the Accounts
(a)    Cash held in any Account may, at the Borrower’s written request and
direction, be invested by the Custodian in Permitted Investments; provided,
however, that upon the occurrence of a Default or an Event of Default under the
Credit Agreement, Cash shall be invested by the Custodian at the Administrative
Agent’s written request and direction. Such investments will mature in such
amounts and not later than such times as may be necessary to provide monies when
needed to make payments from such monies as provided in the Credit Documents.
For purposes of this Section 9, “Permitted Investments” means: (i) US Government
Corporate Bond Securities or (ii) Money Market Funds; provided that, in each
case, as of the date of the investment, the Maturity of such investment is less
than 2 years.
(b)    In the event that at any time amounts are funded into an Account after
3:00 p.m. (New York time) on any Business Day, the Custodian shall have no
obligation to invest or reinvest such amounts on the date on which such amounts
are funded. A direction from the Administrative Agent with respect to the
investment of amounts received into an Account after 3:00 p.m. (New York time)
shall be deemed to apply for the following Business Day.
(c)    If any Cash is required for the making of any transfer, disbursement or
withdrawal in accordance with the Credit Documents, the Administrative Agent
shall cause Permitted Investments to be sold or otherwise liquidated into Cash
(without regard as to maturity) as and to the extent necessary in order to make
such transfers, disbursements or withdrawals.
(d)    Neither the Custodian nor the Administrative Agent shall be liable to the
Borrower as a result of any loss or penalties relating to investment of Cash in
the Accounts (including any loss or penalties relating to redemption of
Permitted Investments prior to the maturity thereof).
(e)    For purposes of determining responsibility for any income tax payable on
account of any income or gain on any Permitted Investments hereunder, such
income or gain shall be for the account of the Borrower.
(f)    The Custodian and its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Custodian’s economic
self‑interest for (i) serving as investment advisor, administrator, shareholder,
servicing agent, custodian or sub‑custodian with respect to certain Permitted
Investments, (ii) using affiliates to effect transactions in certain Permitted
Investments and (iii) effecting transactions in certain Permitted Investments.
Such compensation shall not be an amount that is reimbursable or payable
pursuant to this Agreement. The Custodian shall not be liable for the selection
of investments or for investment losses incurred thereon and shall have no
obligation to invest or cause to be invested any funds held in any Accounts
under this Agreement in the absence of timely written direction. Further, the
Administrative Agent shall not be liable for the selection of investments or for
investment losses incurred thereon and shall have no obligation to direct the
Custodian to invest any funds held in any Accounts in the

11



--------------------------------------------------------------------------------






absence of a binding written instruction from the Borrower or the Manager in
accordance with Section 8 hereof.
Section 10.    Term of Agreement.
This Agreement shall continue in force until the Administrative Agent has
confirmed in writing that all the Release Conditions have been satisfied (such
confirmation not to be unreasonably withheld or delayed).
Section 11.    Resignation and Removal of Custodian.
(a)    Subject to subsection (d) below, the Custodian may resign its duties
hereunder by providing the Administrative Agent, the Borrower and the Manager
with at least 60 days’ prior written notice, unless it has received notice of
any amendment, modification, supplement or waiver to any related agreement that
materially adversely affects the obligations of the Custodian or adversely
affects or otherwise modifies the compensation of the Custodian as set forth in
Section 4(k) hereof, in which case the Custodian may resign its duties hereunder
upon 10 days’ prior written notice to such parties.
(b)    Subject to subsection (d) below, the Borrower or the Manager may, with
the written consent of the Administrative Agent, remove the Custodian without
cause by providing the Custodian and the Administrative Agent with at least
60 days’ prior written notice.
(c)    Subject to subsection (d) below, the Borrower or the Manager may, with
the written consent of the Administrative Agent, remove the Custodian
immediately upon written notice of termination to the Custodian and the
Administrative Agent if any of the following events shall occur:
(i)    the Custodian shall default in the performance of any of its duties under
this Agreement and, after notice of such default, shall not cure such default
within 30 days (or, if such default cannot be cured in such time, shall not give
within 30 days such assurance of cure as shall be reasonably satisfactory to the
Borrower or the Manager);
(ii)    the Custodian is dissolved (other than pursuant to a consolidation,
amalgamation or merger) or has a resolution passed for its winding‑up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger);
(iii)    a court having jurisdiction in the premises shall enter a decree or
order for relief, and such decree or order shall not have been vacated within
30 days, in respect of the Custodian in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Custodian or any substantial part of
its property or order the winding up or liquidation of its affairs; or
(iv)    the Custodian shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the

12



--------------------------------------------------------------------------------






entry of an order for relief in an involuntary case under any such law, shall
consent to the appointment of a receiver, liquidator, assignee, trustee,
custodian, sequestrator or similar official for the Custodian or any substantial
part of its property, shall consent to the taking of possession by any such
official of any substantial part of its property, shall make any general
assignment for the benefit of creditors or shall fail generally to pay its debts
as they become due.
The Custodian agrees that if any of the events specified in subsections (ii),
(iii) or (iv) of this Section 11 shall occur, it shall give written notice
thereof to the Administrative Agent, the Borrower and the Manager within two
Business Days after the occurrence of such event.
(d)    Except for a removal pursuant to subsection (c) above, no resignation or
removal of the Custodian pursuant to this Section 11 shall be effective until
(i) a successor Custodian shall have been appointed by the Borrower or the
Manager and approved by the Administrative Agent and (ii) such successor
Custodian shall have agreed in writing to be bound by the terms of this
Agreement in the same manner as the Custodian is bound hereunder (with such
modifications as are agreed upon by the successor Custodian, the Administrative
Agent, the Borrower and the Manager). If a successor Custodian does not assume
the duties of the Custodian hereunder within 60 days after the retiring
Custodian resigns or is removed, the retiring Custodian, the Administrative
Agent, the Borrower or the Manager may petition a court of competent
jurisdiction for the appointment of a successor Custodian.
(e)    Any successor to the Custodian shall be bound automatically by the terms
and provisions of this Agreement upon becoming the successor thereof.
Section 12.    Action upon Termination, Resignation or Removal of the Custodian.
Promptly upon the effective date of the resignation or removal of the Custodian
pursuant to Section 11 hereof, respectively, the Custodian shall be entitled to
be paid all expenses accruing to it to the date of such termination, resignation
or removal. The Custodian shall forthwith deliver to, or as directed by, the
Administrative Agent upon such resignation or removal of the Custodian pursuant
to Section 11, all Property and related documents then in the custody of the
Custodian, and the Custodian shall cooperate with the Administrative Agent, the
Borrower, the Manager and any successor Custodian, and take all reasonable steps
requested by the Administrative Agent to assist in making an orderly transfer of
the duties of the successor Custodian.
Section 13.    Notices.
Any notice, report or other communication given hereunder shall be in writing
and addressed as follows:
(a)    if to the Borrower, to
ACAS Funding II, LLC
2 Bethesda Metro Center, 14th Floor

13



--------------------------------------------------------------------------------






Bethesda, MD 20814
Attention: Secretary
Telephone:
Facsimile:
Electronic Mail:
 
 
(b)    if to the Custodian, to
Deutsche Bank Trust Company Americas
Structured Credit Services – ACAS Funding II, LLC
1761 East St. Andrew Place
Santa Ana, CA 92705‑4934
Attention:
Email Address:
(c)    if to the Manager, to
American Capital Leveraged Finance Management, LLC
2 Bethesda Metro Center, 14th Floor
Bethesda, MD 20814
Attention: Secretary
Telephone:
Facsimile:
Electronic Mail:


(d)    if to the Administrative Agent, to
Deutsche Bank AG, New York Branch
60 Wall Street
New York, NY 10005
Attention:
Email Address:
Facsimile:
or to such other address as any party shall have provided to the other parties
in writing. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed given if such notice is mailed by first class mail,
postage prepaid, hand delivered, sent by overnight courier service guaranteeing
next day delivery or by electronic mail in legible form to the address of such
party as provided above.
Section 14.    Representations and Warranties.

14



--------------------------------------------------------------------------------






(a)    The Borrower hereby represents and warrants to the Administrative Agent,
on behalf of itself and the Lenders, and the Custodian as follows:
(i)    The Borrower has been duly formed and is validly existing and in good
standing under the laws of its jurisdiction of incorporation/formation and has
the full power and authority to execute, deliver and perform this Agreement and
all obligations required hereunder and has taken all necessary action to
authorize this Agreement on the terms and conditions hereof, the execution,
delivery and performance of this Agreement and the performances of all
obligations imposed upon it hereunder. No consent of any other Person including,
without limitation, shareholders and creditors of the Borrower, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Borrower in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and the obligations
imposed upon it hereunder. This Agreement constitutes, and each instrument or
document required hereunder, when executed and delivered by the Borrower and all
other parties hereunder, will constitute, the legally valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms subject, as to enforcement, (a) to the effect of bankruptcy,
insolvency or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency or similar event applicable to the Borrower and (b) to general
equitable principles (whether enforceability of such principles is considered in
a proceeding at law or in equity).
(ii)    The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Borrower, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Borrower, or the governing instruments of, or any securities issued by, the
Borrower or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Borrower is a party or by which the
Borrower or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of the Borrower and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.
(b)    The Custodian hereby represents and warrants to the Borrower and the
Administrative Agent, on behalf of itself and the Lenders, as follows:
(i)    The Custodian is a New York banking corporation duly organized and
validly existing under the laws of the state of New York and has full power and
authority to execute, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary corporate action to authorize
this Agreement on the terms and conditions hereof, the execution, delivery and
performance of this Agreement and all obligations required hereunder. No consent
of any other Person including, without limitation, stockholders and creditors of
the Custodian, and no license, permit, approval or

15



--------------------------------------------------------------------------------






authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Custodian in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and the obligations imposed upon it
hereunder. This Agreement constitutes, and each instrument and document required
hereunder, when executed and delivered by the Custodian and all other parties
hereunder, will constitute, the legally valid and binding obligations of the
Custodian enforceable against the Custodian in accordance with their terms
subject, as to enforcement, (a) to the effect of bankruptcy, insolvency or
similar laws affecting generally the enforcement of creditors’ rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to the Custodian and (b) to general equitable
principles (whether enforceability of such principles is considered in a
proceeding at law or in equity).
(ii)    The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Custodian, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Custodian, or the articles of association or by‑laws of the Custodian or any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Custodian is a party or by which the Custodian may be
bound, the violation of which would have a material adverse effect on the
business, operations, assets or financial condition of the Custodian or its
ability to perform its obligations under this Agreement.
Section 15.    Amendments.
This Agreement may not be amended, changed, modified or terminated (except as
otherwise expressly provided herein) except by the Administrative Agent, the
Borrower, the Manager and the Custodian in writing.
Section 16.    Successor and Assigns.
This Agreement may not be assigned by the Custodian unless such assignment is
previously consented to in writing by the Administrative Agent, the Borrower and
the Manager. An assignment with such consent and confirmation, if accepted by
the assignee, shall bind the assignee hereunder to the performance of any duties
or obligations of the Custodian hereunder.
Section 17.    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.
(i)    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN THE

16



--------------------------------------------------------------------------------






COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HEREUNDER IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON‑EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH OF THE PARTIES HEREUNDER HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURT LACKS JURISDICTION OVER IT, AND AGREES NOT
TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH COURT LACKS
JURISDICTION OVER IT. EACH OF THE PARTIES HEREUNDER (EXCEPT THE CUSTODIAN)
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY HAND DELIVERY,
AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 13. EACH OF THE PARTIES HEREUNDER
(EXCEPT THE CUSTODIAN) HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE
OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY
WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR THE CUSTODIAN TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE
BORROWER OR THE MANAGER IN ANY OTHER JURISDICTION.
(ii)    EACH OF THE PARTIES HEREUNDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN ABOVE AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
(iii)    EACH OF THE PARTIES HEREUNDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 18.    Headings.
The section headings hereof have been inserted for convenience of reference only
and shall not be construed to affect the meaning, construction or effect of this
Agreement.

17



--------------------------------------------------------------------------------






Section 19.    Counterparts.
This Agreement may be executed in counterparts, all of which when so executed
shall together constitute but one and the same agreement.
Section 20.    Severability.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 21.    Not Applicable to Deutsche Bank Trust Fund Americas in Other
Capacities.
Nothing in this Agreement shall affect any right, benefit or obligation Deutsche
Bank Trust Company Americas may have in any other capacity.
Section 22.    Benefit of Agreement.
It is expressly agreed that in performing its duties under this Agreement, the
Custodian will act for the benefit of the Administrative Agent and the Borrower,
and that such obligations on the part of the Custodian shall be enforceable at
the instance of the Borrower or the Administrative Agent as applicable as set
forth herein.
Section 23.    Compliance with Applicable Anti‑Terrorism and Anti‑Money
Laundering Regulations.
In order to comply with the laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including, without
limitation, those relating to the funding of terrorist activities and money
laundering, including Section 326 of the USA PATRIOT Act of the United States
(“Applicable Law”), the Custodian is required to obtain, verify, and record and
update certain information relating to individuals and entities which maintain a
business relationship with the Custodian. Accordingly, each of the parties
agrees to provide to the Custodian upon its request from time to time such
identifying information and documentation as may be available for such party in
order to enable the Custodian to comply with Applicable Law.
[Signatures begin on the next page]



18



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Custodial Agreement to be duly
executed and delivered as of the day and year first above written.
ACAS FUNDING II, LLC, as Borrower
By:
/s/ Samuel A. Flax

Name: Samuel A. Flax
Title: Executive Vice President and Secretary



--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS, solely as Custodian
By:
/s/ Thomas Ji

Name: Thomas Ji
Title: Authorized Signer
By: /s/ Wolfram Thiele
Name: Wolfram Thiele
Title: Authorized Signer



--------------------------------------------------------------------------------




AMERICAN CAPITAL LEVERAGED FINANCE MANAGEMENT, LLC, as Manager
By:
/s/ Samuel A. Flax

Name: Samuel A. Flax
Title: Executive Vice President and Secretary



--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent
By
/s/ Ian R. Jackson

Name: Ian R. Jackson
Title: Director
By:
/s/ Satish Ramakrishnan

Name: Satish Ramakrisnan
Title: Managing Director



--------------------------------------------------------------------------------




SCHEDULE A
Services to be performed by the Custodian
The Custodian shall perform the functions from time to time that are
specifically set forth below by express reference to the Custodian. For the
avoidance of doubt, the functions set forth in this Schedule A are solely for
the benefit and use of the Custodian and shall have no effect and the rights and
obligations of the Administrative Agent, the Borrower and the Manager under the
Credit Documents. As between the Administrative Agent, the Borrower and the
Manager, in the event of any inconsistency between the terms of this Schedule A
and any other Credit Document, the terms of such other Credit Document shall
prevail.
Section 24.    Funding the Account
(a)    Issuance of Equity/Membership Interests:
(i)    The Custodian confirms wires and credits the Cash Collateral Account, as
instructed in writing by the Equity Owner or the Manager.
(b)    Issuance of Loans:
(i)    The Borrower requests amount for which it wants to draw under the Credit
Agreement by email to the Custodian and Deutsche Bank Client Service
Representative (_____________) (“CSR”) and copies Deutsche Bank ComplexPB
(________________, _______________, _______________ and any persons whose names
and email addresses are supplied by the Administrative Agent to the Borrower
from time to time) (“ComplexPB”);
(ii)    Follow procedures under paragraph 8 (Cash Payment Procedures) below;
(iii)    Once approved by CSR, CSR will issue a notice (Exhibit A to the Credit
Agreement: Borrowing Request) to Deutsche Bank Loan Operations
(________________,  _________________, _________________, ___________ and any
persons whose names and email addresses are supplied by the Administrative Agent
to the Borrower from time to time and by fax to (732) 380‑ 3359) (“Loan
Operations”) to fund under the Credit Agreement the agreed/approved amount;
(iv)    Loan Operations shall provide Cash to the Cash Collateral Account that
Business Day so long as the approved Borrowing Request is received by 3:00 p.m.
(New York time) by Loan Operations. Amounts to be credited to the Cash
Collateral Account.
Section 25.    Equity Distributions
(a)    The Borrower submits a request to draw out equity in an email to the
Custodian and CSR and copies ComplexPB;

1



--------------------------------------------------------------------------------




(b)    Borrower to represent in an email to the Custodian and CSR and copies to
ComplexPB and the Administrative Agent that all conditions to making such a
request in accordance with Sections 6.02(d) and (o) of the Credit Agreement have
been satisfied;
(c)    CSR to confirm with the Administrative Agent that the Borrower may
request such a distribution in accordance with Sections 6.02(d) and (o) of the
Credit Agreement;
(d)    CSR to check with ComplexPB on reserve amounts;
(e)    Follow procedures under paragraph 8 (Cash Payment Procedures) below; and
(f)    Once approved by CSR and the Custodian receives written notice thereof,
the Custodian shall wire out funds from the Cash Collateral Account to a
pre‑authorized account of the Manager as provided to the Custodian in writing.
Section 26.    Cure Process for Overcollateralization Breach
(a)    CSR to monitor account daily for sufficient margin and issue call (at
least once), if in deficit, before noon (New York Time);
(b)    If ever in a deficit, CSR to inform the Borrower and the Manager and copy
the Custodian and Administrative Agent;
(i)    If instructed before 11:00 a.m. (New York time), funds or Eligible
Investments, as the case may be, must be deposited by the Borrower by 5:00 p.m.
(New York time); and
(ii)    If after 11:00 a.m. (New York time), funds or Eligible Investments, as
the case may be, must be deposited by the Borrower before 12:00 p.m. (New York
time) the next Business Day.
(c)    The Custodian to notify CSR and ComplexPB and copy the Administrative
Agent when wire comes in or Eligible Investment is deposited, as the case may
be, and confirm amount or Market Value of the Eligible Investment;
(d)    If the Borrower does not meet deadline, CSR and ComplexPB must be
notified by the Custodian within 30 minutes of missed deadline.
Section 27.    Monthly Settlement
(a)    On the 7th Business Day prior to each Payment Date, the Custodian shall
calculate the LIBOR Rate in effect for such Interest Period;
(b)    Once the LIBOR Rate is calculated, the Custodian to inform Loan
Operations of this rate;

2



--------------------------------------------------------------------------------




(c)    Loan Operations shall calculate the accrued interest using 160 bps as the
Applicable Margin and the LIBOR Rate provided by the Custodian under (b) above;
(d)    Two Business Days prior to the Payment Date, Loan Operations to reach out
to the Borrower to settle any outstanding interest owed to the Lenders.
Section 28.    Trading Procedures
(a)    Trade Ticket Process
(i)    If a trade proposed by the Borrower is approved by ComplexPB, the
Borrower sends a trade ticket to the Custodian for processing and sends copies
to ComplexPB.
(b)    Trade Funding Process
Subject to Section 6 below and consistent therewith:
(i)    Prior to scheduling a settlement date, the Borrower or the Manager will
send the Custodian the funding memo, the assignment agreement, the purchase and
sale agreement (as applicable) and the trade confirmation (collectively, for
purposes of this Section 5(b)(i), the “Trade Documentation”) for review so that
the Custodian can confirm the terms of the trade by comparing the Trade
Documentation to the pre‑approved trading ticket for price, quantity, credit,
delayed comp, par vs distressed. The Custodian will make the Trade Documentation
available to the Administrative Agent upon request. All of the Trade
Documentation shall be executed by both counterparties and, if required, the
administrative agent with respect to the applicable position (the “Agent”). The
Custodian shall confirm that there is sufficient cash in the Accounts to fund
the transaction. The Custodian will determine if the terms of the funding memo
match the pre‑approved trading ticket and, if not, will notify the
Administrative Agent;
(ii)    If there is a match and sufficient funds pursuant to (i) above and the
transaction is a Buy transaction, the Custodian will obtain approval from CSR to
wire out funds. However, if there is no match or insufficient funds pursuant
to (i) above, the Custodian will not proceed with the funding process;
(iii)    Follow procedures under paragraph 8 (Cash Payment Procedures) below;
(iv)    If the funding memo is approved and CSR has approved the payment, the
Custodian will wire out funds to the counterparty to settle the trade, or on a
sale, the Custodian will send out the assignment agreement signed by the
Custodian on behalf of the Borrower (pursuant to the power of attorney granted
to the Custodian); cash wire and assignment agreement to be delivered in
conjunction on the same day; failure of concurrent delivery shall be noticed by
Custodian to ComplexPB that day by 7:00 p.m. (New York time);

3



--------------------------------------------------------------------------------




(v)    Once the position is settled, the Custodian will establish information on
a database with respect to such trade and receive loan activity information from
the Agent;
(vi)    For Sell trades, the Custodian will notify ComplexPB of any loan
assignment which would require assignment of the loan prior to the cash being
received.
Section 29.    Loan Closing Procedures
(a)    Obtaining contact details for the Agent to verify authorized signatories’

signatures must be obtained internally at Loan Operations and provided to the
Custodian;
(b)    Unless the Custodian and Agent have access to the fully-executed Trade
Documentation on the trade settlement date, the Custodian must follow up with
the Agent to confirm the Borrower’s position within one Business Day following
the settlement date;
(c)    In the event the Agent is an entity that the Administrative Agent or
Custodian has never dealt with previously, then the Agent entity must be taken
through the standard DB KYC process.
Section 30.    Report:
(a)    Trade Processing File
(i)    The Manager will provide the Custodian with a daily file each day by 6:00
p.m. (New York time), and shall also deliver such daily file by email to Complex
PB, _____________, ____________, ____________________and ______________, the
same shall be uploaded by the Custodian to the GPF FTP site by 6:30 p.m.
(New York time) each day.
(b)    Static Data file
(i)    The Custodian to send an excel position file to ComplexPB by 6:30 p.m.
(New York time) each day. This file will include the following trade‑date
position information organized by columns:
(1)    Ticker
(2)    Quantity
(3)    Trade Date
(4)    Settle Date
(5)    Description
(6)    Coupon

4



--------------------------------------------------------------------------------




(7)    Base Rate
(8)    Maturity Date
(9)    Issue Size
(10)    Industry
(11)    Purchase Price
and if the following information is on the trade ticket:
(12)    Is PIK
(13)    Is Subordinated Loan
(14)    Is Second Lien Loan
Section 31.    Cash Payment Procedures (for any removal of Cash from the Cash
Collateral Account)
(a)    Once notified of withdrawal request or advance by the Borrower, the
Custodian shall notify CSR with any fundings/inflows/ outflows scheduled to
happen that day which may deviate cash levels from overnight run;
(b)    CSR to get approval from ComplexPB;
(c)    CSR and ComplexPB shall respond to the Custodian and advise if withdrawal
is allowable unless the payment is a payment of fees to the Custodian or is a
funding for a trade closing in accordance with paragraph 5(b) above.
Section 32.    Accounts to be Established by The Custodian
(a)    The Custodian shall establish and maintain the following accounts (and
any other accounts or sub‑accounts established in accordance with this
Agreement):
(i)    Custodial Account
(ii)    Cash Collateral Account
(iii)    Revolving Loan Collateral Account
(b)    The Custodian shall establish and maintain the following sub‑accounts of
the Cash Collateral Account:
(i)    Principal Collections Sub‑account

5



--------------------------------------------------------------------------------




(ii)    Interest Collections Sub‑account
(c)    Prepare and make available to the Borrower and the Administrative Agent a
daily cash workbook as to the daily cash activity;
(d)    Track and identify the daily cash and investment activity in the
Accounts;
(e)    Make investments as instructed by the Administrative Agent pursuant to
Section 1(b) and Section 9 of this Agreement and settle transactions pursuant to
Section 2(i) of this Agreement.
Section 33.    Other Services
(a)    Notify the Borrower and the Administrative Agent upon receiving any
documents, legal opinions, reports, notices, requests or other information
affecting the Fund Investments and, upon request, provide copies thereof;
(b)    Cooperate with the Borrower and the Administrative Agent to provide any
information in the Custodian’s possession reasonably requested.
(c)    Provide such other services to the Administrative Agent in connection
with the Credit Documents as agreed in writing between the Administrative Agent
and the Custodian which may be in the form of a supplement to this Schedule A,
at the Borrower’s expense.



6



--------------------------------------------------------------------------------




EXHIBIT A
Form of Notice of Exclusive Control
Deutsche Bank Trust Company Americas
Structured Credit Services – ACAS Funding II, LLC
1761 East St. Andrew Place
Santa Ana, CA 92705‑4934
Attention:
Re:    Notice of Exclusive Control


We refer to the Custodial Agreement, dated as of October 30, 2014 (as amended
and in effect from time to time, the “Custodial Agreement”), among ACAS Funding
II, LLC, as Borrower, American Capital Leveraged Finance Management, LLC, as
Manager, Deutsche Bank AG, New York Branch, as Administrative Agent, and
Deutsche Bank Trust Company Americas, as Custodian. Unless otherwise provided
herein, capitalized terms used in this notice have the meanings assigned to them
in the Credit Agreement.


We hereby issue a Notice of Exclusive Control with respect to the Borrower
pursuant to the Custodial Agreement. We certify that an Event of Default under
the Credit Agreement has occurred and is continuing with respect to all
transactions thereunder applicable to the Borrower. The Custodian is hereby
instructed to comply with all entitlement orders and other instructions,
including without limitation instructions to settle all purchases, sales or
other dispositions of Property for the Borrower, in each case, based solely on
the written instructions of the Administrative Agent without the consent of the
Borrower.






Sincerely,


DEUTSCHE BANK AG, NEW YORK BRANCH
            


By: _____________________________            
Name:                        
Title:









A‑1